CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-1 Filed: 02/12/19 Page: 1 Of 1 PAGE|D #Z 26
CIVIL COVER SHEET

NS 44 (Rev. 11/04)

The JS 44 civil cover sheet and the information contained herein neither re lace nor su plement the ming and service of pleadin s or other papers as re%uired by law, except as provided

by local rules of court. This form, approved by the J udicial Conference o the United tates in September 1974, is required for e use of t ourt for the purpose of initiating

the Civil docket Sheef. (SEE 1NSTRUCT10NS ON THE REVERSE OF THE FORM.)

e Clerk of

 

I. (a) PLAINTIFFS

Steve Campbell, Ryan Carr, Richard Conley, Nicholas Dalton, et. al.

(b) County of Residence of First Listed Plaintiff Gal'fleld COlmty, CO

(EXCEPT IN U.S. PLAlNTlFF CASES)

(c) Auomey‘s (Fim Nam¢, Addr¢ss, and T¢i¢phon¢ Numv¢r)

Mansell Law, LLC; Greg R. Mansell, Carrie J. Dyer, Kyle Anderson;
614-610-4134; 1457 S. High St.; Columbus, OH 43207

Attomeys (lfKnown)

 

DEFENDANTS
Exceptional Innovation, Inc., Seale A. Moorer, et. al.

County of Residence of First Listed Defendant

 

(IN U.S. PLAINT[FF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATI()N OF ’I'HE
LAND lNVOLVED.

 

II. BASlS OF JURISDICTION

(Place an "X" in One Box On|y)

 

 

ln. ClTlZENSHIP OF PR]NCIPAL PARTIES(P|aee an “X" in One Box for Plaintiff

 

 

 

 

     

 

 

 

 

(For Diversity Cases Only) and One Box for Defendarit)
Cl 1 U.S. Governmcnt 3 Fedcral Qucstion PTF DEF PTF DEF
Plainliff (U.S. Govcmment Not a Piirty) Citiz»en of This State Cl l g l lncorpomted ar Principal Placc Cl 4 g 4
of Biisiness ln Tliis State
E| 2 U.S. Govemmeni Cl 4 Diversity Ciiizcn ofAnoiher Siaie D 2 0 2 incorporated and Pn'ncipal Placc l'J 5 Cl 5
D°f°“d°“‘ (indicm citizenship ofi>mi¢s in item iii) °fB“‘"‘°“ '“ A“°‘h°' S““°
Ci'ti'zcn or Subject of a U 3 U 3 Forci'gn Nation l:l 6 Cl 6
Forei@ Coiingy
lV. NATURE OF SUIT sPlace an “X" in Oiie Box Onlxz
1 1 ` ‘ CONTRACT ‘ ' ’ ` TOBTS " 7 ` ` FORFEITURE/PBNALTY ' BANKRUPTCY
g 110 lnSLll'a.nCz PERSONAL INJURY PERSONAL INJURY g 610 Agricultul'e 0 422 App¢al 23 USC 158 g 400 S!A!¢ R¢apportl'°l'tmcnt
U 120 Mai'ine U 310 Airplane |:1 362 Personzil 1njury ~ U 620 Other Food & Drug U 423 Withdrawal |:1 410 An\itrust
g 130 Miller Act D 315 Airplane Product Med. Malpractiec U 625 Drug Relaled Seiz:urc 28 USC 157 |:l 430 Banks s.nd Banki`ng
13 140 Negoti`able Insti'ument Lisbility El 365 Personal lnji.iry - ofProperty 21 USC 881 Cl 450 Commen:e
Cl 150 Recovciy of Ovcipayment U 320 Assaull. Libel & Product Liabilily |:1 630 Liquor Laws P ' = U 460 Deportan'on
& Enforcemenl ofJudgmcnl Slimder g 368 Asbcs¢os Personul g 640 R.R. & 'I`ruek 820 Copyri'gh Cl 470 Racketecr lnfluciiccd and
U 151 Medicarc Act U 330 Federal Employers‘ Injiiry Product g 650 Airlinc Regs. Cl 830 Patcnt Coi'i'upt Oigniiiziitions
Cl 152 Recovcry of Defanlted Liability Liabi|ily |:l 660 Occupav'onal 0 840 deernork U 480 Coiisumer Credit
Student Loans U 340 Marine PERSONAL PROPERTY Safety/Health Cl 490 Cable/Sat TV
(Excl. Veterans) |J 345 Marine Product |:l 370 Other Fraiid |:l 690 Oihcr _ Cl 810 Selective Service
U 153 Recovery ovacrpayment Liabi'lity Cl 37| Ti'uth i'n Lending LABOR SQQ]AL §E§UR[TY- ‘ |:l 850 Secui'ities/Commoditis/
of`Veteraii’s Bene¢its Cl 350 Motor Vehicle U 380 Otlier Personnl @ 710 Fair Liibor Stimdnrds U 861 HlA (13951’0 Excliange
g 160 Stockholders' Suits U 355 Motor Vehicle Propcrty Damage Act U 862 Black Liing (923) g 875 Customer Cha]lengc
g 190 Olhcr Conmiel Produci Liabili\y g 385 Propeny Diimage g 720 Labor/Mgmt. Relaiions Cl 863 DlWC/DIWW (405(3)) 12 USC 3410
g 195 Contmct Product Liability U 360 Olher Personal Product Liiibili'ty |:1 730 Labongmt.Reponing g 864 SSlD Til|e XVl Cl 890 Ot.her Statutory Actions
g 196 Franchise Injury & Disclosurc Act 0 865 RSl 405 ) g 891 Ag’ici.dfural Acls
1 3 »REAL"PROPERTY ‘ ` CIVIL RIGHTS‘ ~ ' PR]SONER PET[T[ONS g 740 Railwtiy Laboi' Act - FEDERAL' TAX'SU[TS g 392 Economic S!Bbilization ACK
U 210 Land Condemnution U 441 Voting U 510 Molions to Vacale U 790 Othcr Labor Litigstion g 870 Taxes (U.S. Plaimifi` |:l 893 Envimnmenta| Matteis
l'J 220 Foreclosure U 442 Employment Scnienee |:l 791 Empl. Rel. lnc, or Defendant) g 894 Energy Allocation Acl
U 230 Rent Lease & Ejectmcnt CI 443 Housixtg/ Habeas Corpus: Securi\y Act Cl 871 IRS-'I`hird Piirty Cl 895 Freedom of lnformati'on
g 240 Torts 10 Land Accommodati`ons L-_l 530 Gencral 26 USC 7609 Act
U 245 Tort Product Liability CI 444 Welfare Cl 535 Deiiih Penaliy Cl 900Appeal of`Fee Detemiination
U 290 All Other Real Propefty U 445 Amer. w/Disabi|itics - |:l 540 Mandamus & Othcr Uiider Equal Access
Employment Cl 550 Civil Rights to Jusu`cc
CI 446 Amer. w/Disabilities - Cl 555 Prison Condx'tion |J 950 Consti'tutionality of
Otlicr State Statutcs
Cl 440 other civil nights

 

 

 

 

 

 

V~ ORIGIN (Place an “X" in One Box Only) T f d f JAP ealf!o District

.. rans erre rom u e rom

ll Original_ 2 Removed from g 3 Remanded from g 4 Reinstated or g 5 another district g 6 Multidistrict n 7 Ma§istrate
Proceeding State Czurt Aooellate Coun Re_onened (s_i_p£cifv\ Liti@ti'on Judgment

 

VI. CAUSE OF AC'I`ION

 

' . US.C' 'l
c1£`t§ili‘}`1.zi.bor tlai§ §`itdsu

Brie_f description of c_au_se:

 

§§ %clU/§&a§i)qliéi§$g%|o not cite jurisdictional statutes unless diversity):

Failure to pay minimum wage; breach of contract; ERISA

 

 

 

 

 

 

   
 

 

 

  

VII. REQUESTED IN 121 cHEci< ii= Tiiis is A cLAss AcrioN DEMAND $ CHECK YES only if demanded in complaint
COMPLA]NT; UNDER F.R.C.P. 23 5,000,000.00 JURy DEMAND; Y¢S Cl No
viii. RELATEI) cAsE(s) s _ _ ,
IF ANY ‘ " ‘“‘"“°"°"5)‘ iuDGE {\{\ h Doci<ET NUMBER

DATE S ll~lA n m A l|`*RNEY OF RECORD

02/12/2019
FOR OFFlCE USE ONL\( l

RECElFT# AMOUNT APPL lNG IFP JUDGE

 

___

____

MAG. JUDGE

